Mr. P. J. Gary, on petition fob beheabing. The petition misses the point decided. Karoly went with somebody (Fulano, as the Spaniards say) to Tolman and induced Tolman to discount notes made by the appellant, of which Karoly was president, and with Karoly’s approval Tolman gave to this Fulano checks. This Fulano, who alone had any right to the checks, indorsed them in the name Avhich—whether true or false makes no difference—die bore in that transaction. The real Eudelius—if there be but one —real one—had no interest in the business, no concern with it. Karoly might permit the proceeds of the discount he procured to go where he pleased, and placing them in the possession and control of this Fulano as his own, by any name then truly or falsely borne by him, made his indorsement— not a forgery—but a genuine indorsement by the right man. If Tolman has canceled or returned the notes made by the appellant, then no injustice is done by this judgment; but the record is silent on that point. In the absence of all history of the notes, no reason appeared why a transaction, concurred in by all parties interested, should be ripped up upon an abstract conjecture that Karoly carried the proceeds of a discount of the paper of his company by one banker, to the credit of his company in. another, by means of a harmless fiction.